Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                 December 7, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
                                                                               RECEIVED IN
Capitol Station
                                                                      COURTOF CRIMINAL APPEALS
Austin, TX 78711
                                                                             DEC 1 h 2015
        Re:   Juan Lizcano                                               Abel Acosta, Clerk
              v. Texas
              No. 15-65
              (Your No. WR-68,348-03)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.




                                           Sincerely,


                                                                ~6u\
                                           Scott S. Harris, Clerk